Boyce, J.,
charging the jury in part:
The indictment in this case was found under Rev. Code 1915, § 4741, which is:
“Whoever shall buy, receive, or conceal, any money, goods, or other thing being the subject of larceny, which shall have been stolen, * * *knowing the same to have been stolen, * * * shall be deemed guilty of felony. * * * >>
The indictment contains three counts. The first charges that Morris Frankel and Isaac Rapoport, did, on the 25th day of Feb*375ruary of the present year, buy; the second, that they did receive; and the third, that they did conceal certain goods, the subject of larceny, the property of Mrs. Helen R. Bradford, knowing at the time the same to be stolen.
It is admitted that Frankel and Rapoport were, at the time of the alleged commission of the offense charged, partners engaged in the business of junk dealers; that Rapoport purchased from Clarence Blanchfield for the sum of $6 the articles of furniture in the house of Mrs. Bradford, a part of which laid in the indictment, were delivered at the place of business of the accused partners, Frankel being present at the time of the delivery thereof; that the property so received by them was stolen; and that Frankel sold a part of the property on the same day it was received into possession to an. antique dealer for $50. But the accused each deny any knowledge that the goods did not belong to Blanchfield, or that they were buying or receiving stolen goods.
In order to warrant a conviction of either, or both, of the accused persons, it is necessary for you to be satisfied from the evidence before you beyond a reasonable doubt, that the property bought and received by the accused was stolen, that it was the property of Mrs. Helen R. Bradford, as laid in the indictment, and that when the property was bought or received, either one or both of the accused persons knew it was stolen. State v. Freedman, 3 Pennewill, 403, 53 Atl. 356.
The offense of buying, receiving or concealing stolen goods is a distinct, substantive offense without reference to the offense of the person who stole the goods. As in larceny so in the offense of buying or receiving stolen goods, there must be a felonious intent to deprive the true owner of his property in the goods. Guilty knowledge that the goods were stolen may be shown by facts and circumstances sufficient to satisfy the minds of the jury that the receiver of the goods had at the time of receiving them reasonable grounds for believing them to be stolen.
The knowledge charged in the indictment, and necessary to warrant a conviction, need not be such knowledge as would . be acquired if the accused or either of them, had actually seen the *376goods stolen; it is sufficient if you find from the evidence beyond a reasonable doubt that the circumstances were such accompnying the transaction, as to make the accused, or either of them, believe that the goods bought and received had been stolen. Regina v. White, 1 F. & F. 665.
Evidence satisfactory to the jury that one of the accused purchased the goods at a price much below their value, and that the other accused disposed of any part of them, on the day they were received, contrary to Rev. Code 1915, § 1205, providing that “no sale shall be made by any person, corporation or firm con-conducting the business of a junk dealer, of second-hand personal property in their possession, until after the expiration of thirty days from the time such second-hand personal property shall have come into the possession of such person, corporation or firm,” while not in itself proof of guilt, nevertheless, such facts when proved are matters proper for the consideration of the jury in determining whether or not the accused, or either of them, had knowledge of the theft of the property at the time it was bought and received. * * " *
If, after carefully considering the evidence, you are satisfied beyond a reasonable doubt that both persons charged are guilty, your verdict should be guilty as to each. You may find either or both guilty or not guilty, as you find the evidence warrants.
The jury disagreed.